Citation Nr: 1531415	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sexually transmitted diseases (gonorrhea), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an initial disability rating in excess of 10 percent for a right knee sprain/strain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) from September 2012 (sexually transmitted diseases) and August 2013 (low back, right knee) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of 1) entitlement to service connection for a low back disorder, and 2) entitlement to an initial disability rating in excess of 10 percent for a right knee sprain/strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal the Veteran has had no residuals of his in-service sexually transmitted disease (gonorrhea).


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for sexually transmitted diseases (gonorrhea) have not been met.  38 U.S.C.A. §§ 1131, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.310 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial September 2012 RO decision by way of a letter sent to the Veteran in November 2011 that informed him of his duty and the VA's duty for obtaining evidence.  The RO also provided adequate notice of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA treatment records, and lay evidence have been obtained.

Additionally, the November 2011 medical examination of record for the Veteran's claimed sexually transmitted diseases (gonorrhea) is adequate.  In that medical opinion, the VA examiner used her expertise to draw conclusions from the totality of the evidence.  Her report discussed the medical and lay evidence of record sufficiently to render a complete opinion and rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  While the Board recognizes the Veteran's October 2012 assertion that the examination "wasn't done thoroughly enough," and was conducted with a "'don't worry, everything will be alright' attitude," the examination report was performed by a VA physician and includes a full recitation of the pertinent medical history, as well as a conclusion and rationale.  As such, the Board finds that the November 2011 VA examination report is adequate.  Id.

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet.App. 439 (1995); El-Amin v. Shinseki, 26 Vet.App. 136 (2013).

The Veteran contends in a December 2011 statement that he contracted a sexually transmitted disease when he was forced to have intercourse with prostitutes without prophylactics as part of two "initiation[s]."  In a separate December 2011 statement, the Veteran reported that he experienced "severe hair loss [and] a throbbing pain in my penis" after the incidents.  In his October 2012 notice of disagreement, the Veteran asserted that he contracted sexually transmitted diseases because of his military sexual trauma and the fact his "Command lack[ed] the ability to sufficiently provide safe sex paraphernalia to all service men who wish[ed] to use them."  He further asserted that his gonorrhea "caused much discomfort, pain, and unanticipated erectile damage."

The Board acknowledges that the Veteran had in-service sexually transmitted diseases.  Specifically, the Veteran's service treatment records reflect that clinicians diagnosed him with N. Gonorrhea in May 1984 and December 1984.  However, a clinician found that the N. Gonorrhea resolved in January 1985.  Further, in the February 1988 Report of Medical Examination at separation, the clinician found that the Veteran's genitourinary system was normal.

The Veteran has no current sexually transmitted disease disability.  Specifically, the November 2011 VA examiner found that the Veteran's claimed disease is inactive, and that he has no symptoms or residuals attributable thereto.  Further, the examiner found that the Veteran has normal male genitalia, normal penis and testicles, normal cremasteric reflexes, and no skin lesions nor penile discharge.

The VA examining physician's opinion is competent because she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the VA physician's etiological opinion is credible based on its internal consistency and her duty to provide truthful opinions.  The Board further finds that the November 2011 VA physician's opinion is most probative because she considered the Veteran's medical records and discussed his medical history, provided an unequivocal and conclusive opinion, and offered clear reasoning demonstrating that the Veteran's claimed sexually transmitted diseases had resolved.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board further finds that the VA examiner's clinical findings warrant greater probative weight than the Veteran's assertions because her clinical examination and report reflect greater medical expertise.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given).

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the most probative evidence of record demonstrates that the Veteran's claimed disability resolved prior to the June 2011 date of claim.

In sum, the Board finds that the most probative evidence fails to link the Veteran's claimed sexually transmitted diseases (gonorrhea) to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for those disorders is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for sexually transmitted diseases (gonorrhea) is denied.


REMAND

Remand is required on the issues of 1) entitlement to service connection for a low back disorder, and 2) entitlement to an initial disability rating in excess of 10 percent for a right knee sprain/strain.

Following a November 2012 claim, the RO previously denied entitlement to service connection for a low back disorder, and granted service connection for a right knee sprain/strain and assigned a 10 percent disability rating, in an August 2013 rating decision.  The Veteran timely filed a notice of disagreement in November 2013.  To date, the RO has not issued a statement of the case.

Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issues of 1) entitlement to service connection for a low back disorder, and 2) entitlement to an initial disability rating in excess of 10 percent for a right knee sprain/strain.  Please advise the Veteran of the time period in which to perfect his appeals.  If the Veteran perfects his appeal of an issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


